The state, by its' county attorney, has filed a motion for a rehearing, contending that this court erred in holding that appellant was entitled to an instruction upon the law of circumstantial evidence, and to an instruction on what constituted a sale. In view of the state's vigorous motion, we have again reviewed the record with much care, but remain of the opinion that the case was properly disposed of on original submission.
The state's motion for a rehearing is overruled.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.